Citation Nr: 0427051	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  97-32 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right medial meniscectomy.

2.  Entitlement to an initial compensable evaluation for 
right shoulder weakness.

3.  Entitlement to an initial compensable evaluation for 
residuals of a right transverse distal radius fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to July 1986 
and from November 1987 to September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  This case has since been transferred 
to the Cleveland VARO.

The veteran's appeal also initially included the issue of 
entitlement to a compensable rating for multiple, 
noncompensable disabilities under 38 C.F.R. § 3.324 (2003).  
However, this claim was granted in an April 2002 rating 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's right knee disorder is productive of pain 
on examination; however, range of motion of the knee has been 
within normal limits, and there is no evidence or recurrent 
subluxation or lateral instability.

3.  The veteran's right shoulder weakness is no more than 
slight in degree, with range of motion within normal limits 
and excellent strength in the rotator cuff muscles; however, 
there is evidence of early arthritic changes.

4.  The veteran has described right wrist pain, and his right 
wrist disorder encompasses arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a right medial meniscectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 
5257 (2003).

2.  The criteria for an initial 10 percent evaluation for 
right shoulder weakness have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.56, 4.59, 4.73, Diagnostic Code 5301 (2003).

3.  The criteria for an initial 10 percent evaluation for 
residuals of a right transverse distal radius fracture have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.59, 4.71, Diagnostic 
Code 5215 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his 
disorders.

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate all of his 
claims has been met.  The RO described such evidence in 
letters issued in November and December of 2003.  By these 
letters, the RO has also notified the veteran of exactly 
which portion of that evidence (if any) was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was further notified that he should submit any 
additional evidence that he had in support of his claims.  
See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

While the notice provided to the veteran in the November and 
December 2003 letters was not given prior to the first AOJ 
adjudications of his claims, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board.  After the notice was provided, the 
veteran's claims were readjudicated in a Supplemental 
Statement of the Case issued in May 2004.  The veteran has 
thus been provided with every opportunity to submit evidence 
and argument in support of his claims, as well as to respond 
to VA notices.  As such, the Board is satisfied that no 
prejudice to the veteran will result from an adjudication of 
his claims in this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  



III.  Right knee disorder

In the appealed June 1997 rating decision, the St. Louis VARO 
granted service connection for residuals of a right medial 
meniscectomy in view of evidence of such in-service surgery.  
A zero percent evaluation was assigned, effective from 
October 1996.

The RO based its decision on the results of a January 1997 VA 
orthopedic examination, during which the veteran complained 
of knee pain with running and exertion.  The examination 
revealed no evidence of subluxation, lateral instability, 
non-union, loose motion, or malunion.  Range of motion 
testing revealed extension to zero degrees and flexion to 140 
degrees.  X-rays were within normal limits.  The examiner 
diagnosed bilateral knee pain, with a normal examination but 
"expected" symptoms of pain with exertion and with 
standing.  Similar findings were noted in a January 1997 VA 
general medical examination report.  

During a November 1998 VA orthopedic examination, the veteran 
reported right knee pain with cold weather.  The examination 
revealed a normal gait, with pain over the medial joint line 
of the right knee with "duck" walking.  There was no 
effusion or tenderness of the knee, and motion was from a 
neutral position to 140 degrees.  McMurray's, Lachman's, and 
anterior drawer tests were negative.  The examiner diagnosed 
a postoperative right medial meniscectomy.  No functional 
loss was noted.

Subsequently, in an April 2002 rating decision, the Cleveland 
VARO increased the evaluation for the veteran's right knee 
disorder to 10 percent, effective from October 1996.  The RO 
based this evaluation on the veteran's previous complaints of 
right knee pain on examination.  The 10 percent evaluation 
remains in effect.

During his April 2004 VA examination, the veteran described 
"some" pain, stiffness, and soreness of the right knee, 
with no recurrent subluxation or dislocation.  The 
examination revealed no pain or tenderness of the right knee.  
Range of motion testing revealed motion from zero to 140 
degrees, without pain, redness, heat, guarding, or ankylosis.  
The knee was stable on testing.  X-rays were within normal 
limits.  The diagnosis was a residual postoperative 
meniscectomy of the right knee.

The RO has evaluated the veteran's right knee disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under Diagnostic 
Code 5257, slight recurrent subluxation or lateral 
instability of the knee warrants a 10 percent evaluation, 
while moderate recurrent subluxation or lateral instability 
of the knee warrants a 20 percent evaluation.  A 30 percent 
evaluation is in order in cases of severe recurrent 
subluxation or lateral instability.  The United States Court 
of Appeals for Veterans Claims (Court) has held that 
Diagnostic Code 5257 contemplates the criteria of 38 C.F.R. 
§§ 4.40 and 4.45, which concern the applicability of a higher 
evaluation in cases of such symptomatology as painful motion 
and functional loss due to pain.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996). 

In this case, the only notable symptom of the veteran's right 
knee disorder has been occasional pain on examination.  Range 
of motion of the knee has been within normal limits, and 
there is no evidence or recurrent subluxation or lateral 
instability.  The Board therefore finds that this disorder is 
no more than slight in degree, with no basis for a higher 
evaluation under Diagnostic Code 5257.

Regarding other diagnostic codes, the Board also notes that 
there is no evidence of favorable ankylosis of the knee in 
full extension, or in slight flexion between zero and 10 
degrees (30 percent under Diagnostic Code 5256); semilunar 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint (20 percent under 
Diagnostic Code 5258); flexion limited to 30 degrees (20 
percent under Diagnostic Code 5260); or extension limited to 
15 degrees (20 percent under Diagnostic Code 5261).  Also, as 
indicated above, there is no evidence of arthritis or 
instability and no basis for separate evaluations for such 
symptoms.  See VAOPGCPREC 23-97 (July 1, 1997); see also 
VAOPGCPREC 9-98 (August 14, 1998).  Moreover, in the absence 
of limitation of extension, there is no basis for a separate 
evaluation under VAOPGCPREC 9-04 (September 17, 2004).

Overall, the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 10 
percent for his right knee disorder, and the claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

IV.  Right shoulder disorder

In the appealed June 1997 rating decision, the  St. Louis 
VARO granted service connection for right shoulder weakness 
in view of evidence of in-service treatment for this 
disorder.  A zero percent evaluation was assigned, effective 
from October 1996.

The initial zero percent evaluation was based in part on the 
results of a January 1997 VA orthopedic examination, during 
which the veteran reported right shoulder pain.  The 
examination revealed right shoulder flexion to 50 degrees, 
extension to 180 degrees, internal rotation to 90 degrees, 
external rotation to 90 degrees, abduction to 180 degrees, 
and adduction to 50 degrees.  The right shoulder was noted to 
be "weak" on extension.  The diagnosis was a history of a 
right shoulder injury and multiple subsequent injuries, with 
normal range of motion and some weakness with extension.  The 
examiner also noted that the veteran favored his left 
shoulder over his right shoulder.  X-rays were within normal 
limits.

The veteran's November 1998 VA orthopedic examination 
revealed no tenderness, swelling, or atrophy of the right 
shoulder.  There was full range of motion, and testing for 
weakness revealed no discrepancies relative to the left 
shoulder.  In other words, there was no evidence of 
demonstrable weakness when the veteran was asked to move the 
shoulder against resistance.  The diagnosis was a soft tissue 
strain of the right shoulder.  

During his April 2004 VA examination, the veteran reported 
some occasional aching and stiffness of the right shoulder.  
The examination revealed no pain or soreness, and range of 
motion studies revealed abduction and flexion to 160 degrees 
and internal and external rotation to 90 degrees, without 
pain.  There was excellent strength in the rotator cuff 
muscles, with no muscle weakness.  X-rays were suggestive of 
early minimal degenerative arthritic changes of the right 
acromioclavicular and shoulder joints.  The diagnosis was a 
residual injury of the right shoulder.

The RO has evaluated the veteran's right shoulder disorder by 
analogy at the zero percent rate under 38 C.F.R. § 4.73, 
Diagnostic Code 5301.  See 38 C.F.R. §§ 4.20, 4.27.  This 
section concerns Muscle Group I, which involves upward 
rotation of the scapula and elevation of the arm above the 
shoulder.  Under this section, a zero percent evaluation is 
warranted for a slight disability, while a 10 percent 
evaluation contemplates a moderate disability, regardless of 
which hand is dominant.

A "slight" muscle disability consists of a simple wound of 
muscle without debridement or infection.  In such cases, 
service medical records typically show a superficial wound, 
with brief treatment and a return to duty.  The wound will 
have healed, with good functional results and none of the 
cardinal signs and symptoms listed in 38 C.F.R. § 4.56(c).  
Objective findings typically include a minimal scar; no 
evidence of a facial defect, atrophy, or impaired tonus; and 
no impairment of functioning or metallic fragments retained 
in the muscle tissue.  38 C.F.R. § 4.56(d)(1).

A "moderate" muscle disability consists of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  In such cases, there 
will be a service department record or other evidence of in-
service treatment for the wound and a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly a lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
typically include entrance and (if present) exit scars, small 
or linear, indicating a short track of the missile through 
muscle tissue; some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or a lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

In the present case, there is no evidence to suggest that the 
veteran's right shoulder weakness is more than slight in 
degree.  While the January 1997 VA orthopedic examination 
revealed some weakness, later examinations were negative for 
this symptom.  The veteran's right shoulder range of motion 
has been within normal limits, and excellent strength in the 
rotator cuff muscles has been noted.  There is no suggestion 
whatsoever of "moderate" symptomatology, as would warrant a 
10 percent evaluation under Diagnostic Code 5301.

However, x-rays from the most recent VA examination were 
noted to be suggestive of early arthritic changes, and the 
Board observes that, in the May 2004 Supplemental Statement 
of the Case, the veteran's disorder was considered under 
Diagnostic Codes 5201-5203, concerning orthopedic disorders.  
The Board is aware that these code sections contemplate 
limitation of arm motion and malunion, and there has been no 
evidence of such symptomatology on examination.  However, the 
combination of early arthritis and some weakness, in the 
Board's view, warrants a 10 percent evaluation under 
38 C.F.R. § 4.59, which contemplates actually painful, 
arthritic joints.

Overall, the evidence supports an initial 10 percent 
evaluation, but not more, for the veteran's right shoulder 
disorder.  To that extent, the claim is granted.

V.  Right wrist disorder

In the appealed June 1997 rating decision, the St. Louis VARO 
granted service connection for a right transverse distal 
radius fracture in view of evidence of treatment for this 
fracture during service.  A zero percent evaluation was 
assigned, effective from October 1996.

This initial evaluation was predicated on the findings from a 
January 1997 VA orthopedic examination, during which the 
veteran reported pain with motion of the right wrist.  The 
examination revealed right wrist flexion to 30 degrees, 
extension to 40 degrees, radial deviation to 20 degrees, and 
ulnar deviation to 30 degrees.  
X-rays of the right wrist were within normal limits.  The 
diagnosis was a history of a right wrist fracture, with 
decreased range of motion in terms of flexion and extension.

A July 1997 VA general medical examination revealed some loss 
of sensation and paresthesias in "the distribution probably 
at the lateral anterior radial nerve."  

The veteran's November 1998 VA orthopedic examination 
revealed 10 degrees of loss of palmar flexion of the right 
wrist, with otherwise normal motion and a strong grip.  The 
diagnosis was a healed fracture of the right distal radius, 
and the examiner noted minimal functional loss.  

A June 1999 VA neurological examination revealed paresthesias 
and dysthesias of the right medial aspect of the forearm, as 
likely as not related to the veteran's past fracture.  
However, a July 1999 EMG revealed no evidence of right 
median, ulnar, radial, cervical, or peripheral neuropathy.

During his April 2004 VA examination, the veteran reported 
pain, stiffness, and soreness in the right wrist.  The 
examination revealed no pain, soreness, tenderness, or 
deformity.  Range of motion testing revealed dorsiflexion to 
70 degrees, palmar flexion to 55 degrees, radial deviation to 
40 degrees, and ulnar deviation to 40 degrees.  However, x-
rays revealed minimal degenerative arthritic changes.  The 
diagnosis was a residual fracture of the right wrist, with 
arthritis.

The RO has evaluated the veteran's right wrist disorder at 
the zero percent rate under 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 and 38 C.F.R. § 4.124a, Diagnostic Code 8614.

Under Diagnostic Code 5215, a maximum 10 percent evaluation 
is assigned in cases of limitation of motion of the wrist, 
with dorsiflexion less than 15 degrees or palmar flexion 
limited in line with the forearm.

Under Diagnostic Code 8614, a 20 percent evaluation is 
assigned for mild incomplete paralysis of the radial nerve.  
This code section also contains no specific provisions in 
cases where the criteria for a 20 percent evaluation are not 
met.  See 38 C.F.R. § 4.31.

In this case, the evidence concerning neurological 
symptomatology is highly equivocal.  While two examinations 
indicated paresthesias of the right forearm area, an EMG was 
negative for radiculopathy.  This evidence, in the Board's 
view, is minimal and not tantamount to mild incomplete 
paralysis, and the Board therefore finds no basis for an 
increased evaluation under Diagnostic Code 8514.

However, the veteran has reported right wrist pain, and x-
rays from the April 2004 VA examination revealed degenerative 
changes.  Several examinations have also revealed some 
limitation of wrist flexion.  Again, the Board has considered 
38 C.F.R. § 4.59 in its application to actually painful and 
arthritic joints and finds that this regulation allows for a 
10 percent evaluation in this case.  The Board, however, 
finds no basis for an even higher evaluation; 10 percent is 
the maximum allowed under Diagnostic Code 5215, and there is 
no evidence of right wrist ankylosis (Diagnostic Code 5214).

Overall, the evidence supports an initial 10 percent 
evaluation, but not more, for the veteran's right wrist 
disorder.  To that extent, the claim is granted.

VI.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disorders have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations, and there is also 
no indication that these disorders have necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  



As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for residuals of a right medial meniscectomy is 
denied.

Entitlement to an initial 10 percent evaluation for right 
shoulder weakness is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an initial 10 percent evaluation for residuals 
of a right transverse distal radius fracture is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



